Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered. Claims 1 and 3-8 are now allowable based on applicant’s amendments and arguments. 

REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3, 4, 7-14, and 17-20 are allowed.
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following: 
“wherein the signal processing module is configured to estimate a current speed of the motor based on all of the sampled currents of the motor, to set a target speed of the motor, and to compare the current speed of the motor with the target speed of the motor and make adjustments based on a comparison result to obtain at least one of a first target current or a second target current, and wherein the target speed is in the range of 1.3 to 3.0 times the speed of a square wave control signal.” with respect to claim 1 and obtaining at least a first target current based on the current speed and the target speed of the motor, the first target current being related to the torque of the motor; obtaining a second target current, the second target current being related to the magnetic field strength of the stator; obtaining a first target voltage based on the first feedback current and the first target current; obtaining a second target voltage based on the second feedback current and the second target current; obtaining a target voltage applied to the motor based on the first target voltage and the second target voltage; and generating PWM signals based on the target voltage applied to the motor to control the drive circuit, wherein the target speed is in the range of 1.3 to 3.0 times the speed of a square wave control signal.” with respect to claim 6. 

Examiner believes that it would not have been obvious to combine the prior arts to arrive the limitations “wherein the target speed is in the range of 1.3 to 3.0 times the speed of a square wave control signal.” as indicated in the above claims. Therefore, the claims are in condition for allowance.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions, contact the Electronic Business Center at 866-217-9197. If you would like assistance call 800-786-9199 or 571-272-1000.




/BICKEY DHAKAL/
Primary Examiner, Art Unit 2846